Title: To George Washington from Timothy Pickering, 28 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            War-Office Sept. 28. 1795.
          
          I have in some measure anticipated your wishes of information relative to General Wayne’s treaty: and now have the pleasure to inclose a copy received yesterday evening, with an extract from his letter of the 9th ulto being all that he says on the subject. He has obtained more land than was expected. The chiefs who signed the treaty are not numerous: but I observe among them

the names of Blue Jacket, the great Warrior of the Shawanees, & of Misqua-coo-na-caw their great Speaker—of Buckongelas the great Warrior of the Delawares—and of Au-goo-sha way the Ottowa whose name I recollect to have heard Colo. Butler mention with much respect when I was in Canada. I am not acquainted with the names of important Chiefs of the other tribes. With the greatest respect I am, sir, your obt servt
          
            Timothy Pickering
          
        